

115 HR 1658 IH: District of Columbia National Guard Home Rule Act
U.S. House of Representatives
2017-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1658IN THE HOUSE OF REPRESENTATIVESMarch 21, 2017Ms. Norton introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo extend to the Mayor of the District of Columbia the same authority over the National Guard of
			 the District of Columbia as the Governors of the several States exercise
			 over the National Guard of those States with respect to administration of
			 the National Guard and its use to respond to natural disasters and other
			 civil disturbances, while ensuring that the President retains control of
			 the National Guard of the District of Columbia to respond to homeland
			 defense emergencies.
	
 1.Short titleThis Act may be cited as the District of Columbia National Guard Home Rule Act. 2.Extension of National Guard authorities to Mayor of the District of Columbia (a)Mayor as Commander-in-ChiefSection 6 of the Act entitled An Act to provide for the organization of the militia of the District of Columbia, and for other purposes, approved March 1, 1889 (sec. 49–409, D.C. Official Code), is amended by striking President of the United States and inserting Mayor of the District of Columbia.
 (b)Reserve corpsSection 72 of such Act (sec. 49–407, D.C. Official Code) is amended by striking President of the United States each place it appears and inserting Mayor of the District of Columbia. (c)Appointment of commissioned officers (1)Section 7(a) of such Act (sec. 49–301(a), D.C. Official Code) is amended—
 (A)by striking President of the United States and inserting Mayor of the District of Columbia; and (B)by striking President. and inserting Mayor..
 (2)Section 9 of such Act (sec. 49–304, D.C. Official Code) is amended by striking President and inserting Mayor of the District of Columbia. (3)Section 13 of such Act (sec. 49–305, D.C. Official Code) is amended by striking President of the United States and inserting Mayor of the District of Columbia.
 (4)Section 19 of such Act (sec. 49–311, D.C. Official Code) is amended— (A)in subsection (a), by striking to the Secretary of the Army and all that follows through which board and inserting to a board of examination appointed by the Commanding General, which; and
 (B)in subsection (b), by striking the Secretary of the Army and all that follows through the period and inserting the Mayor of the District of Columbia, together with any recommendations of the Commanding General.. (5)Section 20 of such Act (sec. 49–312, D.C. Official Code) is amended—
 (A)by striking President of the United States each place it appears and inserting Mayor of the District of Columbia; and (B)by striking the President may retire and inserting the Mayor may retire.
					(d)Call for duty
 (1)Section 45 of such Act (sec. 49–103, D.C. Official Code) is amended by striking , or for the United States Marshal and all that follows through shall thereupon order and inserting to order. (2)Section 46 of such Act (sec. 49–104, D.C. Official Code) is amended by striking the President and inserting the Mayor of the District of Columbia.
 (e)General courts martialSection 51 of such Act (sec. 49–503, D.C. Official Code) is amended by striking the President of the United States and inserting the Mayor of the District of Columbia. 3.Retention of Presidential authority over use of National Guard of the District of Columbia to respond to homeland defense emergencies (a)In generalChapter 9 of title 32, United States Code, is amended by adding at the end the following new section:
				
 909.Control of National Guard of the District of Columbia for homeland defense activitiesNotwithstanding the authority of the Mayor of the District of Columbia as the Commander-in-Chief of the National Guard of the District of Columbia, as provided by section 6 of the Act entitled An Act to provide for the organization of the militia of the District of Columbia, and for other purposes, approved March 1, 1889 (sec. 49–409, D.C. Official Code), the President retains control over units and members of the National Guard of the District of Columbia to conduct homeland defense activities that the President determines to be necessary and appropriate for participation by the National Guard units or members..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new item:
				
					
						909. Control of National Guard of the District of Columbia for homeland defense activities..
			4.Conforming amendments to title 10, United States Code
 (a)Failure To satisfactorily perform prescribed trainingSection 10148(b) of title 10, United States Code, is amended by striking the commanding general of the District of Columbia National Guard and inserting the Mayor of the District of Columbia. (b)Appointment of chief of National Guard bureauSection 10502(a)(1) of such title is amended by striking the commanding general of the District of Columbia National Guard and inserting the Mayor of the District of Columbia.
 (c)Vice chief of National Guard bureauSection 10505(a)(1)(A) of such title is amended by striking the commanding general of the District of Columbia National Guard and inserting the Mayor of the District of Columbia. (d)Other senior National Guard bureau officersSection 10506(a)(1) of such title is amended by striking the commanding general of the District of Columbia National Guard both places it appears and inserting the Mayor of the District of Columbia.
			(e)Consent for active duty or relocation
 (1)Section 12301 of such title is amended— (A)in subsection (b), by striking commanding general of the District of Columbia National Guard in the second sentence and inserting Mayor of the District of Columbia; and
 (B)in subsection (d), by striking governor or other appropriate authority of the State concerned and inserting governor of the State (or, in the case of the District of Columbia National Guard, the Mayor of the District of Columbia).
 (2)Section 12406 of such title is amended by striking the commanding general of the National Guard of the District of Columbia and inserting the Mayor of the District of Columbia. (f)Consent for relocation of unitsSection 18238 of such title is amended by striking the commanding general of the National Guard of the District of Columbia and inserting the Mayor of the District of Columbia.
			5.Conforming amendments to title 32, United States Code
 (a)Maintenance of other troopsSection 109(c) of title 32, United States Code, is amended by striking (or commanding general in the case of the District of Columbia). (b)Drug interdiction and Counter-Drug activitiesSection 112(h)(2) of such title is amended by striking the Commanding General of the National Guard of the District of Columbia and inserting the Mayor of the District of Columbia.
 (c)Additional assistanceSection 113 of such title is amended by adding at the end the following new subsection:  (e)Inclusion of District of ColumbiaIn this section, the term State includes the District of Columbia..
 (d)Appointment of adjutant generalSection 314 of such title is amended— (1)by striking subsection (b);
 (2)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively; and (3)in subsection (b) (as so redesignated), by striking the commanding general of the District of Columbia National Guard and inserting the Mayor of the District of Columbia,.
 (e)Relief from national guard dutySection 325(a)(2)(B) of such title is amended by striking commanding general of the District of Columbia National Guard and inserting the Mayor of the District of Columbia. (f)Authority To order To perform Active Guard and Reserve duty (1)AuthoritySubsection (a) of section 328 of such title is amended by striking the commanding general and inserting the Mayor of the District of Columbia after consultation with the commanding general.
				(2)Clerical amendments
 (A)Section headingThe heading of such section is amended to read as follows:  328.Active Guard and Reserve duty: authority of chief executive. (B)Table of sectionsThe table of sections at the beginning of chapter 3 of such title is amended by striking the item relating to section 328 and inserting the following new item:
						
							
								328. Active Guard and Reserve duty: authority of chief executive..
 (g)Personnel mattersSection 505 of such title is amended by striking commanding general of the National Guard of the District of Columbia in the first sentence and inserting Mayor of the District of Columbia. (h)National Guard challenge programSection 509 of such title is amended—
 (1)in subsection (c)(1), by striking the commanding general of the District of Columbia National Guard, under which the Governor or the commanding general and inserting the Mayor of the District of Columbia, under which the Governor or the Mayor;
 (2)in subsection (g)(2), by striking the commanding general of the District of Columbia National Guard and inserting the Mayor of the District of Columbia; (3)in subsection (j), by striking the commanding general of the District of Columbia National Guard and inserting the Mayor of the District of Columbia; and
 (4)in subsection (k), by striking the commanding general of the District of Columbia National Guard and inserting the Mayor of the District of Columbia. (i)Issuance of suppliesSection 702(a) of such title is amended by striking commanding general of the National Guard of the District of Columbia and inserting Mayor of the District of Columbia.
 (j)Appointment of fiscal officerSection 708(a) of such title is amended by striking commanding general of the National Guard of the District of Columbia and inserting Mayor of the District of Columbia. 6.Conforming amendment to the District of Columbia Home Rule ActSection 602(b) of the District of Columbia Home Rule Act (sec. 1–206.02(b), D.C. Official Code) is amended by striking the National Guard of the District of Columbia,.
		